Citation Nr: 0514323	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  99-14 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a gunshot wound (GSW) to the upper 
third portion of the right (major) arm (Muscle Group III).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.

In August 2000, a videoconference hearing was held before the 
undersigned Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of that 
hearing is of record.

This case was previously before the Board in December 2000 
and again in August 2003 when it was remanded for additional 
development.  The development was completed and the claims 
file returned to the Board.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's residuals of gunshot wound to the upper 
third portion of the right (major) arm are manifested by 
muscle injury that is no more than moderate.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the upper right arm have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic 
Codes 5201, 5303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A review of the claims file shows that the veteran sustained 
a bullet wound to the right arm, the result of combat during 
World War II.  He was service connected for injury considered 
moderately severe in a January 1946 rating decision, and 
assigned a 30 percent evaluation.  In a November 1948 rating 
decision, his evaluation was reduced to 20 percent effective 
January 1949 based on the results of a recent examination.  
This rating has remained continuously in effect since that 
time.  In July 1998, the veteran filed a claim for an 
increased rating.  

In a December 1998 VA muscles examination, the veteran 
complained that his right shoulder swelled a lot which 
bothered him.  The veteran described flare-ups precipitated 
by cold and alleviated by heat.  The examiner noted the 
severity of these flare-ups as very severe.  The examiner 
noted the exact injury as the right deltoid muscle with the 
shoulder joint not affected and no associated injuries to the 
bony structures, nerves or vascular structures.  He 
complained of muscle pain.  On physical examination, the 
wound of entrance and exit was one long scar, 7 cm x 2 cm 
wide.  This was 9 cm inferior to the shoulder joint.  There 
were no adhesions, tendon damage or bone damage.  Muscle 
strength was good, there was no muscle herniation and he 
could move the muscle joint independently and through normal 
range of motion.  The diagnosis was through and through 
gunshot wound of the right shoulder in the deltoid muscle 
with no loss of function due to pain.

In a July 1999 statement, the veteran wrote that he had 
severe pains in his right shoulder and was unable to drive 
because he did not have full use of his arm.  He stated that 
it was causing him trouble sleeping at night because when he 
went to turn over, his arm would get in the way and he would 
start having severe pains.

In an August 2000 personal hearing, the veteran testified 
that his arm swelled once or twice a month according to what 
kind of weather it was.  He described his pain as constant, 
indicated that he had trouble raising his right arm above his 
head, and stated that he had lost a lot of his grip and would 
drop plates.  He also described tingling in his fingertips, 
and agreed that he favored his right arm on a daily basis.

In November 2002, the veteran was provided a VA joints 
examination.  He complained of pain, weakness, swelling, heat 
and redness, instability, giving away, locking, fatigability 
and lack of endurance for which he took aspirin.  He had 
flare-ups in bad weather which the examiner estimated was 10 
percent additionally disabling.  The veteran used a cane.  
The examiner noted that there were many other ailments 
besides his shoulder and he did not use any type of shoulder 
brace or sling.  He was right handed.  Range of motion of the 
shoulder was to 143 degrees on the right, 65 degrees on the 
left with 180 degrees identified as normal.  Shoulder 
abduction 142 degrees on the right, 168 degrees on the left 
with 180 degrees being normal.  Shoulder external rotation 
was 58 degrees on the right, 76 degrees on the left with 90 
degrees being normal.  Internal rotation was 57 degrees on 
the right, 79 degrees on the left, with 90 degrees as normal.  
There was objective evidence of painful motion and weakness 
but no edema, effusion, instability, tenderness, redness and 
no heat.  The examiner could not estimate the degree of 
additional limitation due to painful motion noting that 
motion stopped when pain began.  There was slight guarding of 
movement.  There was a 7.5 by .5 cm scar on the right 
shoulder, which was depressed 1.5 cm.  This was on the right 
deltoid muscle.  The diagnosis was gunshot wound to the right 
shoulder, with slight loss of function due to pain.  X-ray 
examination showed degenerative joint disease of the AC joint 
and no other abnormalities.

The veteran was provided another VA joints examination in 
June 2003.  He complained of pain in the shoulder with any 
kind of use but did not take any kind of pain medication.  He 
had flare ups when his shoulder hurt with any activity and 
pulling on anything but the examiner estimated there was no 
additional limitation of motion.  The injury was noted to be 
a through and through injury to the right deltoid, with 
slight muscle pain, not limited by fatigue or inability to 
move the joint.  On examination there was an 8 cm long wound 
0.6 cm deep in the upper portion of the right deltoid muscle.  
There was no tissue loss, adhesions, or tendon damage.  There 
was no bone, nerve or joint damage.  Muscle strength was 
fair, and there was no muscle herniation.  Regarding loss of 
muscle function, the examiner noted that the muscle group 
could move through the normal range of motion.  The muscle 
group could move independently, and the joint was not 
affected.  The diagnosis was a through and through gunshot 
wound of the right shoulder which was superficial and with 
minimal resulting dysfunction.  

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for increased 
rating in the March 1999 rating decision, the June 1999 
supplemental statement of the case (SOC), a letter sent to 
the veteran in March 2004, and a supplemental statement of 
the case (SSOC) issued in September 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the April 2004 letter when 
the RO asked if the veteran had any additional evidence to 
submit.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The veteran 
indicated in his hearing that he had been treated at the VA 
Community Service Program in Gadsden, Alabama.  Although the 
RO contacted this facility in February 2001, there were no 
treatment records available.  The Board therefore concludes 
that these records are not obtainable and further attempts 
would be futile.  The veteran has not indicated that any 
additional relevant records exist which have not been 
obtained.  He was also provided the opportunity to present 
argument and evidence in hearings before a hearing officer at 
the RO, and before a Veterans Law Judge, which was conducted 
by videoconference in August 2000.  VA provided examinations 
of the veteran in December 1998, November 2002 and June 2003.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim for increased rating.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for increased 
rating was adjudicated by the RO, and only thereafter did VA 
comply with the provisions of the VCAA and provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claims 
thereafter readjudicated in September 2004.  The applicable 
requirements of the VCAA have been substantially met by the 
RO, and there are no areas in which further development may 
be fruitful on the issue of entitlement to an increased 
rating for residuals of a gunshot wound.  There would be no 
possible benefit to remanding the claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2004).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Muscle group III consists of intrinsic muscles of the 
shoulder girdle: (1) Pectoralis major I (clavicular); and, 
(2) deltoid.  The function of muscle group III is elevation 
and abduction of arm to level of shoulder; act with 1 and 2 
of Group II in forward and backward swing of arm.  Injuries 
to muscle group III are evaluated pursuant to 38 C.F.R. § 
4.73, Diagnostic Code 5303.  Under this code, a 20 percent 
evaluation is warranted for a moderate injury of the non-
dominant arm or dominant arm, and a 30 percent evaluation is 
warranted for a moderately severe injury of the dominant arm.  
38 C.F.R. § 4.73, Diagnostic Code 5303.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement. Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.

A history consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 38 
C.F.R. § 4.56(d)(4).

The Schedule provides a 20 percent disability rating for 
limitation of motion of the shoulder of the major or minor 
extremity when motion of the arm is limited at shoulder 
level.  The Schedule provides a 30 percent disability rating 
when the motion of the major arm is limited to midway between 
the side and shoulder level.  A 40 percent evaluation is 
warranted when motion of the major arm is limited to 25 
degrees or less from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Normal range of shoulder flexion and adduction is 
from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I.

The Board notes the veteran is right-hand dominant.  38 
C.F.R. § 4.69 (2004).  His service-connected injury involves 
his dominant right arm.

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment, 
and the effect of pain on the functional abilities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (2004).  The Board also 
notes that in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), 
the Court held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).

In the November 2002 and June 2003 VA examinations, the 
examiner noted that the veteran's injury consisted of 
residuals of a through and through gunshot wound to the right 
deltoid muscle.  As such, he is appropriately rated for 
injury to Muscle Group III which contemplates injury to the 
deltoid muscle.  38 C.F.R. § 4.73, Diagnostic Code 5303.  
Because it was a through and through injury, his injury must 
be evaluated at no less than moderate.  38 C.F.R. § 4.56.  
The veteran is currently receiving 20 percent for moderate 
injury of the dominant arm under Diagnostic Code 5303.

In this case, the veteran contends that the current rating is 
not high enough for the amount of disability that his right 
shoulder causes him.  He states that he has pain and weakness 
in his right shoulder and that his symptoms are worse in cold 
weather.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has reviewed the medical evidence and testimony of 
the appellant.  The symptoms described by the appellant and 
the findings noted in the VA examinations were compared with 
the criteria for a moderately severe muscle injury.  The 
Board notes that in the December 1998 examination, muscle 
strength was noted as good, and he had full range of motion.  
In the November 2002 VA examination, the examiner stated that 
there was slight loss of function in the right shoulder due 
to pain.  In the June 2003 examination the examiner noted 
there was no tissue loss, adhesions, or tendon damage, no 
bone, nerve or joint damage.  Muscle strength was fair, and 
there was no muscle herniation.  Regarding loss of muscle 
function, the examiner noted that the muscle group could move 
through the normal range of motion.  The muscle group could 
move independently through the normal range of motion, and 
the joint was not affected.  The diagnosis was a through and 
through gunshot wound of the right shoulder which was 
superficial and with minimal resulting dysfunction.  

In light of the above, the Board concludes that an evaluation 
in excess of 20 percent for residuals of a gunshot wound to 
the upper right arm is not warranted.  As previously stated, 
a moderately severe injury of the right shoulder requires 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Accordingly, based on the lack of objective 
findings of a moderately severe muscle injury of the right 
arm, the Board has determined that an increased evaluation is 
not warranted under Diagnostic Code 5303.  Nor does the 
evidence show motion of the major arm is limited to midway 
between the side and shoulder level, required for a higher 
evaluation based solely on limitation of motion under 
Diagnostic Code 5201.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to 
subjective complaints of pain, weakness, excess fatigability, 
or incoordination; however, in light of the objective medical 
findings described above, the Board finds that he is 
adequately compensated for any additional limitation at his 
current 20 percent evaluation.  See Deluca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); 38 C.F.R. §§ 4.40, 4.45 (2001).  
The Board has considered all applicable diagnostic codes; 
however, none provide for a higher evaluation.

It is also the Board's determination that a separate 
compensable rating for the scar on the appellant's right 
shoulder is not warranted.  In this regard, the Board 
observes that there is no medical evidence of record showing 
that the appellant's right shoulder scar is tender and 
painful on objective demonstration, poorly nourished 
resulting in repeated ulceration, or resulting in any 
limitation of function of the right arm.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2004). See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  The Board finds that 
the preponderance of the evidence is against the claim for an 
increased rating for the residuals of a gunshot wound to the 
right upper arm.  Because the evidence for and against higher 
initial evaluations is not evenly balanced, the rule 
affording the veteran the benefit of the doubt is not for 
application.  38 C.F.R. § 4.3.  


ORDER

An evaluation in excess of 20 percent for residuals of a 
gunshot wound to the upper right arm is denied.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


